Title: From John Adams to Rev. Horace Holly, 22 July 1818
From: Adams, John
To: Holly, Rev. Horace



Dear Sir
Quincy July 22d. 1818

I have rarely, if ever, read a Letter with more Pleasure than yours of July the 3d. you could not have fallen into Families more interesting to me than those of Carrol Jefferson and Madison.—
I have always regretted that constant Employment and Res anguste domi, have limited my travels in North America to Mount–Vernon.—
Mr Jefferson retgrets his misfortune in the loss of an opportunity to form an acquaintance with you. He thinks your prospects in Kentucky are more encouraging than they would be even in Virginia.
I have long known Mr Madisons propensity to Theological Inquiries. And who can think, without Contracting such a Curiosity, who can live without thinking on Religion and Government? Before I was Twelve years of Age my Attention was drawn to these Subjects by an history which Scott might translate into a Romance as amuseing and instructive as any he has written. For Seventy years at least I have felt a Curiosity to learn the Opinions of the knowing Ones  concerning Religion and Government: And have taken as much pains as the Strange Life I have lead and the Scanty means I possessed, to learn the Opinions of the Inquisitive, concerning this Globe and all other Globes, this Life and all other Lives. The Result has been and is, that the Christian Religion as I understand it is the best and our American Constitutions, while they can be preserved the most conducive to the happiness of the People.—
Altho I regret the loss of you from this neighbourhood, where a Genus as liberal as yours is always wanted to compell People to think, yet I cannot but approve your determination to remove to Kentucky where I hope and believe you will be more intensively and lastingly useful to your Country and your kind.
I shall depend on the pleasure of Seeing you on your return being with /  Sincere Esteem and real affection your Friend and Humble Servant
John Adams